This appeal is from a judgment of the court below in favor of appellee and against appellant for $1,000 damages for failure of appellant to use reasonable care to promptly deliver to appellee a telegraphic message informing him of the fatal illness of his father, which was received by appellant at Chattanooga, Tenn., on December 13, 1918, for transmission and delivery to appellee at Houston, Tex.
The appellant defended in the court below upon the ground that it was not liable for the damages sought to be recovered against it in this suit because at the time the message in question was received and transmitted the telegraph system was in the control and possession of the government of the United States and was being operated by the government, and because the message was interstate, and the only damages sought for delay in its delivery were for mental anguish.
Both of these defenses were valid and should have been sustained by the trial court, and, being presented in this court by proper assignments must be sustained here.
The opinions of this court in the cases of Telegraph Co. v. Wallace,235 S.W. 282, and *Page 288 
Telegraph Co. v. Kilgore, 220 S.W. 593, discussed and decided these questions and cite the opinions of United States Supreme Court which uphold those decisions, and it is unnecessary for us to add anything to what is said in the opinions cited.
It follows that the judgment of the court below should be reversed, and judgment here rendered for appellant.
Reversed and rendered.